DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5 and 9-11 have been considered but are moot on grounds of new rejection.
Drawings
The drawings are objection from Office action filed March 26, 2021 has been withdrawn.

Finality of Requirement for Restriction Withdrawn
The Finality of the restriction requirement has been withdrawn. While Applicant’s reasoning presented in the petition is not persuasive, it was discovered during review that the restriction would have been more reasonably articulated according to the following:

Subcombinations A, B, C, and D usable together
Figs 4A + 4B = subcombination A
4A = species 1
4B = species 2
Figs 4C = subcombination B
Fig 5A = subcombination C
Fig 5B = subcombination D
usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case each subcombination has separate utility of self-centering chips using different chip assemblies. While use of any of subcombinations A-D are not mutually exclusive per se they are not disclosed in any specific combination. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.1 Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction of Fig 4A and Fig 4B on the basis on the species restriction previously presented was proper and is therefore incorporated by reference. Specifically the bottom portion 220 cannot be both flat and curved simultaneously. Thus, these species are mutually exclusive as previously articulated in the Restriction Requirement.
	The balance of the formalities for the Restriction Requirement mailed January 26, 2021 is also incorporated by reference. Applicant is reminded that any restricted claims may be eligible for rejoinder where a generic claim readable thereon is found allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of Otremba et al. (“Otremba”)  (US 2014/0061669 A1).
	In regards to claim 1, TELLKAMP (Figs, 1, 4 and associated text) discloses a carrier (item 101) with a top side comprising a cavity (where item 110 resides, paragraph 9) formed in the top side of the carrier (item 101), the cavity (where items 110 reside, paragraph 9), defined by a plurality of sidewalls (sidewalls of item 101) extending from the bottom surface of the cavity to the top side of the carrier (item 101), and configured to receive a chip (item 110); a chip (item 110), arranged in the cavity (where item 110 resides, paragraph 9), and comprising a chip contact (item 111) fixed to the bottom of the cavity (where items 110 reside, paragraph 9); and an interconnect material (items 130 plus 140, or 130 plus 140 plus 102), between the chip contact (item 111) and the bottom of the cavity (where items 110 reside, paragraph 9); wherein the top side of the carrier (item 101) outside the cavity (where items 110 reside, paragraph 9) is not flush with the chip (item 110); and wherein the chip (item 110) is adhered to the bottom of the cavity (where items 110 reside, paragraph 9), wherein there is a clearance (space between item 110 and the sidewalls of item 101) between each sidewall of the plurality of side walls (sidewalls of item 101) and the chip (item 110), but does not specifically disclose the chip (item 110) is diffusion-soldered to the bottom of the cavity, wherein a distance between the bottom surface of the chip and the bottom surface of the cavity is smaller than a distance between the top side of the carrier and the bottom surface of the cavity. 
	Otremba (paragraph 39, Figs. 1, 3A-4 and associated text) discloses the chip (item 106) is diffusion-soldered (paragraph 39) to the bottom of the cavity (item 104), wherein a distance between the bottom surface of the chip (item 106) and the bottom surface of the cavity (item 104) is smaller than a distance between the top side of the carrier (item 102) and the bottom surface of the cavity (item 102). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP with the teachings of Otremba for the purpose of thinning the solder, holding the chip and design choice.
	Examiner notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 
	In regards to claim 5, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the chip (item 110) protrudes from the cavity (where item 110 resides, paragraph 9).
	In regards to claim 9, TELLKAMP (Figs, 1, 4 and associated text) as modified by Otremba teaches wherein the chip is coated with a dielectric film on its lateral surfaces wherein  Otremba teaches 22 between the chip and cavity, ¶ 79 noting that it’s insulating. It would have been obvious to a PHOSITA at the time of filing to incorporate this teaching of Otremba under the same rationale as provided above.
In regards to claim 10, TELLKAMP as modified by Otremba specifically discloses wherein the cavity has side walls coated with a dielectric film where Otremba teaches 22 between the chip and cavity. See id.	
In regards to claim 11, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the interconnect material (items 130 plus 140, or 130 plus 140 plus 102) has a thickness of 1 m to 5 m (paragraph 18).  Examiner notes that the width of the gap 120 of TELLKAMP may vary from 100 mm or more to 4 m or less (paragraph 18).  In the instance where gap 120 is 4 mm or less, the interconnect material (items 130 plus 140) falls within the Applicant’s claimed range.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of in view of Otremba et al. (Otremba)  (US 2014/0061669 A1) as s 1, 5, 9-11 above and further in view of Palaniswamy et al. (Palaniswamy) (US 2013/0294471 A1).
	In regards to claim 4, TELLKAMP as modified by Otremba does not specifically disclose the chip has a thickness that is smaller than a depth of the cavity.
	Palaniswamy (paragraph 56, Fig. 1B and associated text) discloses the chip (item 26) has a thickness that is smaller than a depth of the cavity (item 10).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP as modified by Otremba with the teachings of Palaniswamy for the purpose of size and design choice.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 9, 2021

/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In other words, potentially usable together.